— Appeal from an order of the Supreme Court, Erie County (Eugene M. Fahey, J.), entered May 4, 2004. The order granted the motions of defendants Consumer Credit Counseling Service of Buffalo, Inc., Gerald F. Brooks, individually and doing business as G.F. Brooks Associates, and Troy Realty & Appraisal, Inc. for summary judgment dismissing the amended complaint against them.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in decision at Supreme Court. Present — Pigott, Jr., P.J., Hurlbutt, Gorski, Martoche and Lawton, JJ.